DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 10/21/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “selectively moved”, paragraph [0017], line 3.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (DE 202015101425).  Chen discloses a buffer guiding structure for an extension tube, as best seen in Figure 1, comprising an outer tube 6, an inner tube 1, sleeved into the outer tube, a buffer piece 4, and a guiding sleeve 2, fixed to an end surface of the inner tube, wherein the buffer piece is disposed on the guiding sleeve,  an outer edge of .
Note that the courts have held that making an element integral is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Therefore one of ordinary skill in the art would also find it an obvious engineering choice to provide multiple pieces as a matter of obvious engineering choice for the predictable reasons as described above depending on the desired characteristics of the apparatus (ease of assembly, weight, ease or size of packaging for transport, etc.).
Regarding claim 3 Chen discloses wherein each buffer piece is fixed to the guiding sleeve by a screw 5.  It would have been obvious to one of ordinary skill in the 
Regarding claim 4 Chen discloses wherein the guiding sleeve is provided with multiple mounting positions where the buffer pieces are placed, as best seen in Figure 1.  
Regarding claim 5 Chen discloses wherein the guiding sleeve is provided with a mounting portion having an engaging portion, the inner tube is provided with a through hole, and the mounting portion is extended into the inner tube, so that the engaging portion is engaged with the through hole.

    PNG
    media_image1.png
    847
    509
    media_image1.png
    Greyscale


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (DE202015101425) in view of Bai Y et al. (CN202415928)  
Regarding claim 7 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the abstract seen below (note a full translation has been provided, see 892 form) 
    PNG
    media_image2.png
    886
    1017
    media_image2.png
    Greyscale
 The use of a buffer piece being made of silica gel is used in the art to prevent damage and rusting of the connecting components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the buffer piece of Chen being made of a silica gel as taught by Bai Y et al. so as to prevent damage and rusting of the ladder.  
Regarding claim 8 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the 
Regarding claim 9 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the abstract seen above (note a full translation has been provided, see 892 form) .   The use of a buffer piece being made of silica gel is used in the art to prevent damage and rusting of the connecting components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the buffer piece of Chen being made of a silica gel as taught by Bai Y et al. so as to prevent damage and rusting of the ladder.  
Regarding claim 10 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the abstract seen above (note a full translation has been provided, see 892 form).  The use of a buffer piece being made of silica gel is used in the art to prevent damage and rusting of the connecting components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 9.  The applicant states that structure of the Chen reference does not disclose multiple fan-shaped buffer pieces distributed around a central axis, as claimed.  The examiner would like to first note that the buffer piece of 4, is centered on the central axis.  As advanced above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split the single buffer piece in half, creating multiple fan-shaped buffer pieces distributed around a central axis as claimed. It should be noted that making the buffer piece separable would create the desirable result of ease of manufacturing and maintenance by allowing access to the inner tube and guiding sleeve without having to dissemble all of the elements configured at the end of the inner tube.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634